Alcantara-Pena v Shanahan (2020 NY Slip Op 04369)





Alcantara-Pena v Shanahan


2020 NY Slip Op 04369


Decided on July 30, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 30, 2020

Renwick, J.P., Manzanet-Daniels, Oing, Singh, JJ.


10649 302075/12

[*1] Cinthia Alcantara-Pena, Plaintiff-Appellant,
vChristine Shanahan, Defendant, The City of New York, et al., Defendants-Respondents.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, Bronx County (John R. Higgitt, J.), entered on or about December 19, 2018,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated May 18, 2020,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: JULY 30, 2020
CLERK